DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2019/0196619) in view of Okamura (US 2014/0210751).

With regard to claim 1, Baek teaches a detection device comprising: a substrate (NDA); a terminal part (TS-PD) provided on the substrate and having a plurality of terminals (as seen in Fig. 15); a selector unit (SU1-SU5) provided on the substrate and having a plurality of selectors (switches in SU1-SU5); and a sensor unit (DA) provided on the substrate and having a plurality of sensors (SE1-1-SE5-4).  
Baek does not teach a first protection circuit unit provided on the substrate and having a plurality of first protection circuits; a second protection circuit unit provided on the substrate and having a plurality of second protection circuits; wherein the first protection circuit unit is provided between the terminal part and the selector unit, and the second protection circuit unit is provided between selector unit and the sensor unit.
Okamura, in Figure 2, teaches a detection device for a capacitive touch sensor similar to what is taught by Baek including a selector unit (3) coupled between a touch sensor (22) and a terminal (2_2) of a substrate (1) containing the selector unit.  Okamura further teaches 
a first protection circuit unit (2_2,4) provided on the substrate and having a plurality of first protection circuits (as seen in Fig. 8); a second protection circuit unit (2_4,4) provided on the substrate and having a plurality of second protection circuits (as seen in Fig. 8); wherein the first protection circuit unit (2_2,4) is provided between the terminal part (2_2) and the selector unit (3), and the second protection circuit unit (2_4,4)  is provided between selector unit (3) and the sensor unit (22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Baek with Okamura, by incorporating the first and second ESD protection units on both sides of the selector unit of Baek as taught by Okamura, for the purpose of protecting all circuitry from an ESD event, preventing a user from destroying or damaging the device.   

With regard to claims 9-11, Baek in view of Okamura discloses the device of claim 1, and further discloses that the first protection circuit (Okamura, 4) has an input terminal connected to the terminal (Okamura, 2) and an output terminal electrically connected to the selector (Okamura, 3), and the input terminal and the output terminal are provided on an insulating layer (Okamura, 1) (the semiconductor layer 1 or Okamura would necessarily comprise an insulation layer) (re claim 9), wherein the second protection circuit has an input terminal (Okamura, 2) connected to the selector and an output terminal electrically connected to the sensor(Okamura, 22), the sensor has a sensor electrode for detecting a signal, and the input terminal, the output terminal, and the sensor electrode are provided on an insulating layer (the semiconductor layer 1 or Okamura would necessarily comprise an insulation layer) (re claim 10), wherein the substrate includes an insulating material (the semiconductor layer 1 or Okamura would necessarily comprise an insulation layer) (re claim 11).

Allowable Subject Matter
Claims 2-8 & 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a detection device comprising all the features as recited in the claims and in combination with the sensor unit including a plurality of the sensors, the plurality of sensors are arranged in a first direction and a second direction intersecting the first direction, the plurality of first protection circuits and the plurality of second protection circuits are arranged in a direction parallel to the first direction, and the distance between the first protection circuits adjacent to each other is longer than the distance between the second protection circuits adjacent to each other.

Claims 3-6 & 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 2 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a detection device comprising all the features as recited in the claims and in combination with the sensor unit including a plurality of the sensors, the terminal is connected to the first protection circuit, the first protection circuit is connected to two or more of selectors, the selector is connected to the second protection circuit, and the second protection circuit is connected to a plurality of the sensors arranged in the second direction.

Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a detection device comprising all the features as recited in the claims and in combination with a capacitance value of the second protection circuit is smaller than a capacitance value of the first protection circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 2017/0199613), Chen (US 2019/0265830), Huang (US 2019/0332202), Katsuta (US 10,534,465) and Murata (US 2020/0249053) all teach ESD protection circuits for capacitive touch sensor circuit are share some similarities with applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839